      Case 1:21-cr-00091-RCL Document 23 Filed 04/06/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 1:21-cr-00091-RCL
       vs.

TAYLOR JOHNATAKIS,

               Defendant.



                             NOTICE OF APPEARANCE

       Please take notice that Christopher Black hereby enters his appearance as counsel

in this matter for defendant Taylor Johnatakis, and requests that all future papers and

pleadings, except original process, be directed to the below-noted address.

       Respectfully submitted this 6th day of April, 2021.

                                             BLACK & ASKEROV, PLLC




                                             Christopher Black, Bar ID # WA0023
                                             Attorney for Taylor Johnatakis
                                             Black & Askerov, PLLC
                                             705 Second Avenue, Suite 1111
                                             Seattle, WA 98104
                                             Phone:        206.623.1604
                                             Fax:          206.658.2401
                                             Email:        chris@blacklawseattle.com
      Case 1:21-cr-00091-RCL Document 23 Filed 04/06/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on the below-noted date,

via the CM/ECF system, upon the parties required to be served in this action.

       Respectfully submitted this 6th day of April, 2021.

                                             BLACK & ASKEROV, PLLC




                                             Christopher Black, Bar ID # WA0023
                                             Attorney for Taylor Johnatakis
                                             Black & Askerov, PLLC
                                             705 Second Avenue, Suite 1111
                                             Seattle, WA 98104
                                             Phone:        206.623.1604
                                             Fax:          206.658.2401
                                             Email:        chris@blacklawseattle.com




                                            2
